The construction of "at night" as employed in § 2567 of the General Statutes as including the entire period from sunset until sunrise is not warranted by the provisions or the reason and purpose of the statute. The conceded purpose is that occupants of tenement houses and those having lawful occasion to traverse the public halls therein shall be safeguarded by lights maintained by the landlord, and is adequately met by the provision of artificial light whenever the natural light which avails, during the day, to illuminate has been so far withdrawn, in consequence of the setting of the sun, that such hall ceases to be lighted to an extent consistent with the safety of those passing through it. To construe "night," as here used, as commencing at such time, would be consistent with the mischief designed to be remedied and sufficient to the purpose to be served. If the legislature had considered practicable an arbitrary designation of the protected period, either from sunset to sunrise, or a specified time after sunset and before sunrise, it would have so provided, as in § 41 of Chapter 400 of the Public Acts of 1921. To require artificial light from the astronomic minute of sunset, when and where daylight continues thereafter to illuminate a hall to an extent amply sufficient for the safety of users, is superfluous and unreasonable. In the present case there was no evidence upon which the jury could have found that the condition of natural light in the second-floor hall had so changed by the recession of daylight that artificial light was required to fulfil the practical purposes of the statute. The direction of a defendant's verdict because of lack of evidence that the time when the plaintiff fell was "at night" can be held to be erroneous only by the adoption of a definition which is inadmissible in view of the considerations appropriate to construction of the statute. *Page 412 
There was no evidence that the stairway to the third floor was, as to use, common to all the tenants of the building and those having occasion to visit them, or that exclusive control thereof was retained by the landlords; such evidence and inferences as the record affords point to the contrary — control and exclusive use by the third-floor tenant. Furthermore, our Tenement House Act has specifically prescribed the duty of landlords with respect to lighting, and to hold that failure to provide illumination beyond that required by statute may be made a basis for recovery on the ground of negligence "apart from the statute," is, in effect, imposition of an obligation which the statute has excluded by its specifications.
In this opinion BANKS, J., concurred.